                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

ASHLAND LLC ET AL                        CIVIL ACTION NO. 18-cv-1290

VERSUS                                   JUDGE JUNEAU

AMERIGLOBE LLC ET AL                     MAGISTRATE JUDGE HANNA

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for a Report and Recommendation. After an independent review of the record,

and considering the objections filed, this Court concludes that the Magistrate

Judge’s Report and Recommendation is correct and adopts the findings and

conclusions therein as its own. The Court specifically notes that under Louisiana

law, adopting the Report and Recommendation and dismissing DanChem

Technologies, Inc. with prejudice will not bar any remaining party from presenting

evidence at trial as to the comparative fault of DanChem Technologies, Inc.

      Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the Motion to Dismiss Third

Party Complaint [Rec. Doc. 26], which was filed by Third Party Defendant, DanChem

Technologies, Inc., is hereby GRANTED and AmeriGlobe, LLC’s claims against
DanChem Technologies, Inc. are hereby DISMISSED WITH PREJUDICE, consistent

with the Report and Recommendation.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any party may

present evidence at trial of the comparative fault of DanChem Technologies, Inc.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 9th day of May,

2019.



                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
